■ — In Action No. 1 for partition, plaintiffs also seek to have cancelled and marked satisfied a first and a second mortgage. Plaintiffs appeal from an order insofar as it denied their motion for a jury trial of all the issues raised by the pleadings, without prejudice to renewal upon papers setting forth the specific issues upon which the jury trial is sought. Plaintiffs also appeal from said order insofar as it denied their motion for an examination before trial, with leave to renew after an accounting which was ordered. Plaintiffs also appeal from an order on reargument insofar as said order adhered to the original decision. Order on reargument, insofar as appealed from,, affirmed, with $10 costs and disbursements to respondents filing briefs. No opinion. Appeal from original order dismissed, without costs. Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock. JJ., concur. [See 283 App. Div. 660.]